Citation Nr: 0919123	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-01 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with alcohol dependence.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1967 to January 1969.  These matters are before the 
Board of Veterans' Appeals on appeal from a March 2007 rating 
decision that continued the ratings assigned for PTSD and 
bilateral hearing loss, and denied TDIU.  In February 2009, a 
videoconference hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.

The matter of entitlement to a TDIU is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the Veteran if any action on his part is 
required. 


FINDINGS OF FACT

1.  The Veteran's PTSD is productive of occupational and 
social impairment with deficiencies in most areas; it is not 
shown to be productive of total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, memory loss for names of close relatives, own 
occupation, or own name, or other symptoms of similar nature 
and like gravity.

2.  It is not shown that at any time during the appeal period 
the Veteran had hearing acuity worse than Level III in either 
ear.  


CONCLUSIONS OF LAW

1.  A 70 percent rating is warranted for the Veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.21, 4.126, 4.130, Diagnostic Code (Code) 9411 (2008).   

2.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A June 2006 letter (prior to the RO's initial adjudication of 
the claims) explained the evidence necessary to substantiate 
his claim for increased ratings, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  In Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008), the Court held, in essence, that 
the Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  A June 2008 letter, in conjunction 
with the June 2006 letter, substantially complied with the 
requirements outlined in Vazquez.  While full notice was not 
provided prior to the initial adjudication of these claims, 
the Veteran had the opportunity to respond and supplement the 
record after all essential notice was given; September and 
December 2008 supplemental statements of the case (SSOCs) 
then readjudicated the claims.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006) (finding 
that a timing defect can be cured by notice followed by 
readjudication of the claim by the Agency of Original 
Jurisdiction).  The Veteran is not prejudiced by this 
process, nor is it otherwise alleged.

The Veteran's service treatment records (STRs) are associated 
with his claims file; and VA has secured all 
pertinent/identified records that could be obtained.  The 
Veteran was afforded VA examinations.  VA's duty to assist is 
met.  

II.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

An April 2006 VA treatment record notes the Veteran reported 
difficulty sleeping at night, inadequate sleep, occasional 
nightmares about the war, and an inability to relax at times.  
He also complained of occasional anxiety and feeling low at 
times.  He denied homicidal or suicidal thoughts.  The 
physician recommended anti-depressant/anti-anxiety 
medication, but the Veteran declined and indicated he did not 
believe in taking such medication.  A May 2006 record shows 
he had started the first of a 3-part educational class on 
PSTD.  

In a June 2006 statement, the Veteran complained of 
nightmares about what happened on his ship in service, bouts 
of depression and anxiety, fear of water and flying, and of 
being argumentative with his wife and family.  He indicated 
sobriety was an ongoing struggle, and that he was antisocial, 
preferred to stay at home, and he did not trust VA doctors or 
government agencies.  He had occasional spurts of energy and 
was unable to relax because he always felt under pressure.  
He had occasional thoughts of suicide to ease the pain in his 
mind.  

On November 2006 VA examination, the Veteran reported his 
symptoms had worsened since he was examined in 2003.  He 
reported having virtually no sleep at night due to 
restlessness and nightmares.  He had moved to Nevada 2 years 
prior to be closer to his sons and grandchildren, but since 
then had been "constantly thinking about what happened".  
His intrusive thoughts began when he woke up in the morning.  
Triggers on television (anything related to the war) worsened 
his symptoms.  He indicated his daily life was affected 
because he was irritable.  He could not go out with people 
because he distrusted everyone (and could not go on cruises).  
He was currently in a PTSD program.  He did not take 
medication for PTSD, and he did not care to do so.  He had 
been sober for 9 years.  His daily routine was getting up 
around 4:00 in the morning and doing chores around the house 
such as washing dishes, working on plastic cars, watching 
sports and news, doing crossword puzzles, and thinking.  He 
took naps during the day.  He had lost interest in most 
things.  He was cooperative during the examination and 
participated in a meaningful way.  His speech had normal 
rate, volume, and tone.  His thought processes were goal 
oriented with no looseness of association or flight of ideas.  
His thought content was negative for suicidal or homicidal 
ideation, hallucinations, or delusions.  His mood was 
neutral, and his affect was generally appropriate.  He was 
socially isolated with few if any friends, and was considered 
seriously disabled for maintaining an occupation.  

A July 2007 VA therapy individual report notes the Veteran 
continued to suffer from severe chronic depression, anxiety, 
anger, irritability, labile mood swings, periodic flashbacks, 
disillusionment, survivor's guilt and social withdrawal 
resulting from his experiences in service.  He was oriented 
and his thoughts and memory were within normal limits.  There 
was no evidence of hallucinations, delusions, suicide plans, 
or paranoid ideation.  The examiner found no evidence of 
manipulation or malingering; it was noted that the Veteran 
did not have a personality disorder.  The examiner commented 
that the Veteran previously used work and high levels of 
activity to cope with PTSD symptoms, including labile mood 
swings, depression, anxiety, disillusionment, insomnia, 
periodic flashbacks, survivor guilt, hypervigilance, and 
social withdrawal.  Since he was no longer working and health 
problems had reduced his activity levels, he had experienced 
an exacerbation of PTSD symptoms.  A December 2007 treatment 
note indicates there was no change in the Veteran's 
complaints or symptoms.  The examiner opined that  the 
Veteran's PTSD was more severe than the RO had recognized.  

On July 2008 VA examination, it was noted that the Veteran 
initially presented with anxiety, hypervigilance, depressive 
ideas, and difficulties with anger management.  He endorsed 
intrusive memories and nightmares about burnt bodies and body 
parts, and had depressed and guilty feelings.  He also 
reported feelings of helplessness, hopelessness, and low self 
esteem.  He had been married to his current (second) wife for 
28 years, and indicated they had the usual marital conflicts.  
He reported he had no social activities or friends, and that 
most of his friends were on the East Coast.  He was not 
involved in any leisure activities.  He was feeling 
particularly depressed on the day of the examination because 
it was the anniversary of his stressor event (which occurred 
on the USS Forrestal).  He felt a lot of guilt and like he 
was a coward; he believed he could have done more to help 
people in the incident.  He reported he was getting paranoid 
and irritable, and having extreme difficulty trusting people.  
He awoke frequently at night, and woke up tired in the 
morning.  He continued to feel like he was in a daze, and 
found it difficult to watch any kind of violence on 
television.  He was easily offended and was very moody.  He 
had been scared to come to the examination.  He was always 
hypervigilant and would write down license plate numbers of 
unfamiliar cars in his neighborhood.  He checked for 
loitering before entering a store.  His marriage was somewhat 
strained due to his attitude and irritability, but they 
generally got along.  His social relationships were impaired; 
he had no friends where he lived; and he found it difficult 
to initiate new relationships and to trust people.  He had no 
leisure pursuits or outside activities.  Much of his time was 
spent trying to fix an old car.  He occasionally watched 
television.  Although he would be argumentative and get 
verbally angry, there was no history of any actual violence 
or assault.  He admitted to suicidal thoughts, but had no 
intent due to his family.  The examiner found no gross 
impairment of thought process or communication.  There were 
no delusions or hallucinations, although the Veteran had some 
paranoid ideas and found it difficult to trust people.  There 
was no gross inappropriateness in behavior.  There were no 
homicidal ideas.  He was able to maintain personal hygiene 
and basic activities of daily living.  He was oriented and 
admitted to some forgetfulness and absentmindedness, but 
there was no gross memory impairment.  The rate and flow of 
his speech appeared to be somewhat pressured when he became 
anxious, but he was relevant and logical, and there were no 
obscure speech patterns.  There were no gross panic attacks 
noted or alleged.  The assessment was that the Veteran 
continued to have persistent PTSD symptoms.  He was 
depressed, irritable, had continuous intrusive memories and 
persistent nightmares, had feelings of numbness, increased 
physiologic arousal with startle response, and irritability.  
He felt disillusioned and demoralized, and was withdrawn and 
without any friends.  He appeared to be more disillusioned 
and depressed, and more irritable compared to what was 
described in the treatment notes.  Due to his PTSD, he had 
deficiencies in most areas.  The symptoms were considered not 
severe enough to require continuous medication, but were 
severe enough to interfere with occupational and social 
functioning.  

November 2008 and January 2009 individual therapy records do 
not show any new symptoms or exacerbations of PTSD.

At the February 2009 videoconference hearing, the Veteran 
testified that he did not trust a lot of people and isolated 
himself.  He and his wife frequently disagreed and he would 
"go off sometimes" with his wife and have frequent verbal 
arguments.  He had many mood swings, and was set off by 
little things.  He had nightmares 3 to 4 times a week, and he 
had not slept well in a long time.  He admitted to being a 
little nervous during the hearing; his anxiety varied 
depending on what he was doing.  He stated that at times he 
just could not control his emotions.  

PTSD warrants a 50 percent rating where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. §  4.130, Code 9411.

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a).  When evaluating the level of disability 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The Veteran has endorsed symptoms of depression, 
irritability, mood swings, numbing, isolation, 
hypervigilance, intrusive thoughts, sleep disturbance, and 
anxiety, and such symptoms are consistent with the findings 
on VA examinations, including in July 2008 .  VA examiners 
[see July 2006 VA examination report] have opined that the 
Veteran's PTSD produces deficiencies in most areas.  The 
schedular criteria for a 70 percent rating are met, and such 
rating is warranted.  

A higher schedular rating of 100 percent is not warranted 
because the Veteran is not shown to have, nor has he alleged, 
totally disabling symptoms of sufficient gravity for such a 
rating (i.e., gross impairment in thought process or 
communication, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent ability to 
perform activities of daily living (minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name).  

Accordingly, a 70 percent, but no higher, schedular rating is 
warranted for the Veteran's PTSD.

The Board has considered whether referral for consideration 
of an extraschedular rating is indicated.  Inasmuch as all 
symptoms of the Veteran's PTSD are fully encompassed by the 
schedular criteria for a 70 percent rating, the schedular 
criteria are not shown to be inadequate.  See Thun v. Peake, 
22 Vet. App. 111(2008).  Consequently, referral for 
extraschedular consideration is not warranted.  The matter of 
whether the disability picture presented is exceptional as to 
impact on employment will be addressed in the context of the 
TDIU claim (which is being remanded for further development).  

Bilateral Hearing Loss

An April 2006 VA record notes the Veteran had a known hearing 
loss.  Speech discrimination was 84 percent in the right ear 
and 80 percent in the left; he was interested in obtaining 
hearing aids, and was fitted for such the following month.  

On November 2006 VA audiological evaluation, the Veteran 
reported he had the greatest difficulty hearing children, 
television, movies, and his wife.  Audiometry revealed that 
puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
60
65
70
LEFT
20
40
65
75
80

The average puretone thresholds were 58 decibels, right ear 
and 65 decibels, left ear.  Speech audiometry revealed 
recognition ability of 88 percent in the right ear and 84 
percent in the left ear.  

On July 2008 VA audiological evaluation, the Veteran reported 
difficulty understanding what people were saying.  Audiometry 
revealed that puretone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
65
60
65
LEFT
20
40
65
70
65

The average puretone thresholds were 56 decibels, right ear 
and 60 decibels, left ear.  Speech audiometry revealed 
recognition ability of 86 percent in the right ear and 84 
percent in the left ear.  

In February 2009, the Veteran testified that he had a lot of 
heated arguments with his wife due to his difficulty hearing 
because he could only hear parts of what she said.  He also 
had problems understanding his grandson talk, and even with 
the television volume raised he only heard about half of what 
was said.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. § 
4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 38 
C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating to be assigned by combining the Roman numeral 
designations for hearing impairment of each ear.

The findings on 2006 VA examination show Level III hearing in 
each ear, which, under 38 C.F.R. § 4.85, Table VII, warrants 
a noncompensable rating under Code 6100.  The findings on 
July 2008 VA examination show Level II hearing in each ear, 
also warranting a noncompensable rating under the schedular 
criteria.  The audiometry does not show an exceptional 
pattern of hearing that would warrant rating the disability 
under the alternate criteria in Table VIA.  There is no 
distinct period of time in which the Veteran's bilateral 
hearing loss warrants a schedular compensable rating.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The VA examiners did not address the impact of the Veteran's 
hearing impairment on his occupational functioning (as he is 
retired)(see Martinak v. Nicholson, 21 vet. App. 447 (2007)). 
They did elicit (and did not question) his descriptions of 
the impact of his hearing impairment on his daily functioning 
(difficulty understanding television, difficulty hearing at 
movies, and difficulty fully understanding children and his 
wife).  The degree of hearing impairment objectively shown is 
encompassed by the rating criteria, and the criteria are not 
inadequate.  Furthermore, the disability picture presented 
(showing some social impairment due to hearing loss) is not 
exceptional so as to warrant referral for extraschedular 
consideration.  See 38 C.F.R. § 3.321, Thun, supra.

A preponderance of the evidence is against this claim; a 
compensable rating for bilateral hearing loss is not 
warranted.


ORDER

A 70 percent rating for PTSD is granted, subject to the 
regulations governing payment of monetary awards.  

A compensable rating for bilateral hearing loss is denied.




REMAND

Regarding the Veteran's claim for TDIU, the record shows he 
was in a 32 week PTSD therapy program in 2006, and apparently 
has received individual therapy from a VA psychologist on a 
regular basis.  The records from his participation in the 
PTSD program are not associated with his claims file, and 
only a few of the individual therapy records are associated 
with the claims file.  Such records are likely to have 
bearing on the TDIU claim, are constructively of record, and 
must be secured.

While the Veteran clearly has occupational impairment due to 
his PTSD, the extent of the occupational impairment due 
solely to his service connected disabilities is unclear.  He 
has testified that he has not tried to obtain employment 
since he began receiving Social Security disability benefits 
(based, as shown in the record, in part on his service 
connected disabilities and in part on unrelated and 
nonservice-connected orthopedic disabilities and age).  
Notably also, a July 2008 VA examiner's opinion that the 
Veteran is not "capable of working at this time" is not 
fully explained, and appears inconsistent with the finding 
that the PTSD is not severe enough to warrant continuous 
medication.  Further explanation is necessary.  

Accordingly, the matter of entitlement to TDIU is REMANDED 
for the following:

1.  The RO should secure for the record 
the complete records of the Veteran's 
2006 participation in a 32 week PTSD 
program, and the complete clinical 
records of his individual therapy with a 
VA psychologist.

2.  The RO should also then arrange for 
an examination of the Veteran by a 
psychiatrist (i.e., a physician) to 
assess the impact his service connected 
disabilities (PTSD, hearing loss, and 
tinnitus) alone (i.e., without 
consideration of nonservice connected 
disabilities or age) combined, have on 
his ability to maintain employment.  The 
Veteran's claims file, to include this 
remand, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should elicit from the Veteran 
his complete employment history, 
specifically comment on the types of 
employment that would be precluded by the 
combined effects of the service connected 
disabilities, and opine whether the 
service connected disabilities render the 
Veteran incapable of participating in any 
gainful employment consistent with his 
education and experience.  The examiner 
must explain the rationale for all 
opinions given.

3.  The RO should then re-adjudicate the 
claim for TDIU.  If it remains denied, 
the RO should issue an appropriate SSOC 
and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


